     Case 2:17-cv-01652-MWF-JC Document 69 Filed 05/15/20 Page 1 of 2 Page ID #:2291




 1
 2                                 NOTE: CHANGES MADE BY THE COURT
 3
 4
 5
 6
                           UNITED STATES DISTRICT COURT
 7
                         CENTRAL DISTRICT OF CALIFORNIA
 8
                                   WESTERN DIVISION
 9
10    United States of America,                   Case No. CV 17-1652 MWF (JCx)
11          Plaintiff,                            Seventh Order Continuing Trial and
                                                  Other Dates
12                v.
13    Fariba Ely Cohen,
14          Defendant.
15
16
17          Based on the Seventh Stipulation to Extend Trial and Other Dates, and
18    for good cause appearing:
19          IT IS ORDERED that the scheduled dates listed in the Court’s Order
20    dated May 20, 2020 (document number 67) are vacated and the following
21    new dates are established:
22
       File Memorandum of Contentions of Fact and Law,
23     Exhibit and Witness Lists, Status Report regarding         August 10, 2020
24     settlement, and all Motions in Limine

25     Lodge Pretrial Conference Order, file agreed set of
26     Jury Instructions and Verdict forms, file statement
                                                                  August 24, 2020
       regarding Disputed Instructions and Verdict Forms,
27     and file oppositions
28
                                              1
     Case 2:17-cv-01652-MWF-JC Document 69 Filed 05/15/20 Page 2 of 2 Page ID #:2292




 1     Final Pretrial Conference and Hearing on Motions in   September 21,
 2     Limine                                              2020, at 11:00 a.m.
 3                                                              October 6, 2020, at
       Jury Trial (Est. 3 Days)
 4                                                                  8:30 a.m.

 5
 6          IT IS SO ORDERED.

 7
      DATED: May 15, 2020                      ____________________________
 8                                             Michael W. Fitzgerald
 9                                             United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              2
